DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Analysis
The Examiner notes the presence of the relative terms “about” within the claims. The instant specification provides specific definition for what is considered “about” a given value in paragraph [0027]. Under the broadest reasonable interpretation, the Examiner interprets “about” to modify recited values by ±20%. 

Regarding claims 1 and 11, the Examiner notes that the “providing...” step establishes two objects within its action: a substrate and hole, where the substrate defines the hole.  While similar in meaning, the substrate, as claimed does not necessarily comprise, i.e. have, holes.
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005). Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).
	Under such a plain meaning in light of the specification, the participle phrase “defining a hole ... nanometers” describes the nature of the substrate. In light of the specification, the term “defining” would mean an object “to determine or identify the essential qualities or meaning of”, or “to fix or mark the limits of”1. Under such a plain meaning, the hole is then not part of the substrate. Accordingly, the Examiner interprets the limitation “substrate defining a hole...nanometers” to refer to substrates that demarcate/outlines holes, rather than a substrate having holes. A broad interpretation of holes therefore is expanded to mean any negative space with the required diameter. The Examiner also notes that while the depositing steps require deposition of a metal on the substrate followed by deposition of a supporting layer on the layer of metal and metal oxide afterwards, the claims do not require that the metal, supporting layer and metal oxide layer be deposited within a hole, in the vicinity of the hole, above the hole or below the hole.

Regarding claims 7 and 17, the claim recites as synonyms CoOx and FeOx for cobalt oxides in general and iron oxides in general. The Examiner notes that the formula can be construed to include non-stoichiometric cobalt/iron oxides where x is a positive real number.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Provisional Application No. 63/089885 [hereafter the provisional application] (incorporated by reference within the instant application), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  

Regarding claims 1 – 10 and 11 – 20, the instant claims 1 – 10 are directed to a method comprising: providing a substrate defining the recited holes, and subsequently depositing the recited layers onto the recited components and the substrate. However, the provisional application does not expressly recite the step of providing for any general substrate (see claim 1 of the provisional application, paragraphs [0017] and [0021]), but rather appears to give express support for the step of providing silicon/silicon nitride substrate species2 of specific dimensions.  The instant claims therefore appear to encompass a broader genus of methods than the methods disclosed in the provisional application.  With respect to the encompassment of a broader genus of method invention, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). The provisional application only specifically discusses the execution of fabrication methods using a specific Si/SiN substrate comprising at least one hole (i.e. a perforated substrate). There is insufficient guidance that the method may be used onto any substrate, as encompassed under the broadest reasonable interpretation of the claimed invention. Accordingly, there is no reasonable conveyance to one of ordinary skill in the art that the inventor or joint inventor has possession of the claimed invention at the time the provisional application was filed. The provisional application does not provide sufficient support for instant claims 11 – 20 for the reasons presented above, mutatis mutandis.    For the purposes of art rejections, the effective filing date of instant application is October 4, 2021.
Additionally regarding claims 3 and 13; in light of the indefiniteness of the claims as explained below, the claims recite that the metal layer is a metal from a group of gold, platinum and palladium. The provisional application does not expressly recite platinum, palladium, or a combination thereof as metals used to cover/coat a substrate. The provisional application does recite that the membranes may be coated with “gold (or other metals)”, thus describing a species with a potential genus. The step of depositing a metal layer of platinum, palladium, or combinations of platinum, palladium and gold may then be considered undisclosed species or a subgenera as a whole. A generic disclosure and a sole specific example provided with no disclosure or suggestion of a subgenus or individual other species violate the requirement of written description as a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971), In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972). 
Additionally regarding claim 7 and 17, there is a lack of support for iron oxide in a similar manner as discussed above concerning the metal layer, mutatis mutandis. 
Additionally regarding claim 9 and 19, there is a lack of support for metal oxide layers that are polycrystalline in a similar manner as discussed above concerning the metal layer, mutatis mutandis.

Claim Rejections - 35 USC § 112 and Claim Objections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 7, 12, 13, 15, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3, 5, 7, 13, 15, 17; the dependent claims generally set forth a limitation that take a general form of “[a layer material] from a group of [individual species]”. The phrasing “from a group of” as used within the claims render unclear whether the [a layer material] requires all the listed species or whether it is an alternative listing of alternatives for the [a layer material], i.e. a markush group. If the intention is to have each claim describe the respective layer materials in the alternative, the Examiner suggests that the claims be amended to recite “[a layer material] selected from the group consisting of [individual species]”.
Regarding claim 12, the claim requires a step of “removing the supporting layer that is exposed by the hole defined in the substrate”. As a first matter, there is a lack of antecedent basis of a establishing a supporting layer exposed by the hole. Parent claim 11 describes that the supporting layer is deposited onto the layer of metal, which is not required to extend within the hole, but rather to the substrate. As mentioned above, the hole is not part of the substrate under the broadest reasonable interpretation of “substrate defining a hole ...”, which leads to a second matter.  The phrase “hole defined in the substrate” is unclear because there is no antecedent basis that the hole defined by the substrate is inside the space of the substrate, only that the substrate demarcates/defines a hole. It then becomes unclear whether the use of the preposition “in” within the phrase “in the substrate” is a further limitation of the characteristics of the hole or merely a reference back to the hole with the scope presented in claim 11. 

Claim 9 is objected to because of the following informalities:  the phrase “metal oxide layer polycrystalline” appears to be missing the verb “is” between “layer” and “polycrystalline”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 – 8, 10 – 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lu et al. “Ultrathin Free-Standing Oxide Membranes for Electron and Photon Spectroscopy Studies of Solid-Gas and Solid-Liquid Interfaces” (August 5, 2020). Nano Lett. 2020, 20, 6364−6371. https://dx.doi.org/10.1021/acs.nanolett.0c01801 (of record, hereafter “Lu2020”).
Regarding claims 1 and 11, Lu2020 is directed to free-standing oxide membranes, reaction cells using free-standing oxide membranes for electron/photon spectroscopy processes and methods of making both (Abstract; page 6364). Li discloses a method (generally illustrated by Fig. 1 and described on page 6366 1st column to top of 2nd column) comprising: providing commercial silicon/silicon nitride membranes that are perforated with holes between 500 nanometers to 2000 nanometers [substrates that define a hole]; coating [depositing] gold [metal, meeting claims 3 and 13] onto one side of the silicon nitride membrane; cover the gold layer with a graphene layer or polyvinyl formal layer [depositing a supporting layer, meeting claims 4, 5, 14,15]; and growing [depositing] an oxide film on either side of the graphene layer [depositing a metal oxide layer onto substrate and first side of supporting layer (Fig. 1 iii-a) or depositing a metal oxide layer onto second side of supporting layer away from the metal] by plasma-enhanced atomic layer deposition (PEALD) [meeting claims 6 and 16]. The graphene layer is disclosed to be removed if desired [meeting claims 2 and 123].  Lu2020 also discloses variations of the method to deposit aluminum oxide or titanium dioxide as the membrane’s metal oxide layer [meeting claims 7 and 17].
Regarding claims 8 and 18, Lu2020 discloses variations of the method that form amorphous metal oxide coatings due to low temperature PEALD reaction conditions.
Regarding claims 10 and 20, Lu2020 discloses variations of the method that result in Al2O3 thicknesses of 2 nm (Fig. 1(d) caption, Fig. 4 caption, page 6368 1st col) or TiO2 thicknesses of 2nm (page 6366 1st col and  bottom of 2nd column).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that establish exceptions to what may be considered prior art:
(b)(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if—
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor.

The Examiner notes that the instant application’s effective filing date is October 4, 2021. Lu2020 was published to the public on August 5, 2020.  Under such an effective filing date, Lu2020 is described in a publication with a date over one year or more before the effective filing date, and therefore would not fall within the exception described in 102(b)(1). Should a persuasive argument render the claims to be fully supported by the provisional application or the instant claims be amended to be fully supported by the provisional application, such instant/amended claims would have an effective filing date of October 9, 2020. In such a scenario, the Examiner notes that Lu2020 is coauthored by the joint inventors of the instant application and that the publication date of Lu2020 is within the grace period of 1 year before the effective filing date of the claimed invention. However, Lu2020 also lists nine other authors that were part of the disclosure within Lu2020; Lu2020 therefore is a different inventive entity than that of such an amended application fully supported by the provisional application; it is also not immediately clear what parts of Lu2020 would have been attributed to one or more of the joint inventors4. In such a scenario, the Applicant may file an affidavit or declaration under 37 CFR 1.130 to establish that a disclosure is not prior art under 35 USC 102(a) due to an exception in 35 USC 102(b)5. Where the authorship of the prior art disclosure includes the inventor or a joint inventor named in the application, an “unequivocal” statement from the inventor or a joint inventor that he/she (or some specific combination of the named joint inventors) invented the subject matter of the disclosure or relevant parts of the disclosure, accompanied by a reasonable explanation of the presence of additional authors, may be acceptable in the absence of evidence to the contrary. See In re DeBaun, 687 F.2d 459, 463, 214 USPQ 933,936 (CCPA 1982).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11 –14, 16 – 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over , Wang et al. “Ultrathin Oxide Films by Atomic Layer Deposition on Graphene” with Supporting Information (2012) Nano Lett., Vol 12, pp3706−3710. dx.doi.org/10.1021/nl3014956. (hereafter “Wang”) in view of Lu et al. “Infrared Nanospectroscopy at the Graphene−Electrolyte Interface” with Supporting Information (July 15, 2019). Nano Lett. Vol 19, pp5388−5393. dx.doi.org/10.1021/acs.nanolett.9b01897 (hereafter “Lu2019-I”).
Regarding claims 11, 12, 13, 14, 16, 17, 18, 20; Wang is directed to the fabrication of free-standing ultrathin oxide films (Abstract). Wang discloses a method comprising (page 3706 bottom 1st col – 2nd col; Figure 1 & Captions; Supporting Information “Experimental Method”):  Providing pre-defined etched wells with final diameters between 500nm – 3 µm (500 – 3000 nm); depositing graphene [supporting material, meeting claim 14] onto the wells by a “scotch tape method”; depositing by atomic layer deposition a layer of alumina (Al2O3) [meeting claims 16 and 17] onto the side of the graphene layer opposite [second side] from the pre-defined etched wells; and then, in one mode of the method, oxidatively etching away the graphene layer [removing supporting layer that is exposed by the hole defined in the substrate]. The resulting alumina layer is amorphous with a thickness of about 2.8 nm [meeting claims 18 and 20] (Supporting Information “TEM Imaging of a Graphene/ALD Composite). Wang also discloses performing measurements of tension in a graphene/ALD composite film, thus before any etching of the graphene (Supporting Information “Initial Tension in Graphene and Graphene/ALD Composite Films).
Wang does not expressly teach a step of depositing a metal on the substrate and that the graphene layer is deposited onto the metal layer.
	In analogous art, Lu2019-I is directed to methods for infrared nanospectroscopy at graphene-electrolyte interfaces (Abstract). Lu2019-I discloses a method (page 5389 “Experimental Method”; Figure 1; Supporting Information “Graphene Transfer” comprising: providing a perforated silicon nitride chip with holes between 500 to 1000 nm; depositing a layer of gold (Au) [meeting claim 13] onto the silicon nitride chip; and then depositing a graphene layer onto the gold-coated silicon nitride chip by graphene-transfer.  Lu2019-I discloses that the gold layer allows for better adhesion of the graphene layer onto the silicon nitride chip (page 5389 “Experimental Method”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Wang by first depositing a layer of gold onto the substrate prior to deposition of graphene because Lu2019-I teaches that the layer of gold allows for better adhesion to suspend graphene onto substrates, leading to easier processing in the method of Wang.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lu2020 as applied to claims 1 – 8, 10 – 18 and 20 above, and further in view of Samarao et al. US 2015/0118111 A1 (hereafter “Samarao”).
Regarding claims 9 and 19, Lu discloses that metal oxides play a role in applications from catalysis, chemical sensors and the microscopy used to characterize such layers (Abstract, page 6364 1st col, page 6365 2nd column, page 6368 2nd col); consequently the membranes produced by the disclosed methods of Lu can be used as supports for metal particles or as electrodes. 
Lu2020 does not expressly teach that the deposited metal oxide layer is polycrystalline.
In analogous art, Samarao is directed to metal oxide semiconductor sensors and methods of forming metal oxide semiconductor sensors using atomic layer deposition (ALD) (Abstract). Samarao discloses that such sensors comprise of a gas-sensitive portion located between two electrodes ([0003]) that operate by, inter alia, chemisorption of a gas of interest on the gas-sensitive portion ([0005]). Chemisorption is described as one that occurs at grain boundaries of a gas-sensitive portion ([0005]); likewise the gas-sensitive portion can be used for heterogenous catalysis that depends likewise on grain boundaries of the gas-sensitive portion ([0007]). The gas-sensitive portion may be a sensing layer comprised of a metal oxide ([0032], [0053]). The gas-sensitive portion is depositing by ALD to be a porous polycrystalline film to allow for enhanced chemisorption ([0049]); Samarao also describes that typically (in prior art), ALD is used to deposit non-porous thin films of material to form a polycrystalline thin film comprised of multiple grains of a gas-sensing layer ([0048], [0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Lu2020 to deposit the metal oxide layer with conditions as to render a polycrystalline metal oxide film or alternatively a porous polycrystalline metal oxide film as taught by Samarao because Samarao teaches that such films comprise grains with boundaries where chemisorption occurs, which enable the use of at least some metal oxides as gas-sensors or as catalysts, which Lu2020 is directed towards in some applications.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Jung et al. “Phase-controlled growth of cobalt oxide thin films by atomic layer deposition” (2018). Surface & Coatings Technology 337, pp404-410, particularly the Abstract indicating the customary understanding of CoOx.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 see Merriam-Webster. (n.d.). Define. In Merriam-Webster.com dictionary. Retrieved November 14, 2022, from https://www.merriam-webster.com/dictionary/define
        2 While paragraph [0021] of the provisional application mentions “other materials” in relation to the property of being transparent to high-energy radiation, the recitation does not sufficiently connect that the “other materials” may be substrates that are provided in the context of the fabrication method disclosed in the provisional application.
        3 The Examiner notes that while Lu does not expressly disclose the removal of the supporting layer exposed by the hole, Lu does disclose the removal of the entire layer of graphene or polymer , which necessarily also removes the supporting layer exposed by the hole. 
        4 See MPEP 2153.01(a)
        5 See MPEP 2155.01